Exhibit 10.2




--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

September 15 2014,

among

AGILENT TECHNOLOGIES, INC.,

The LENDERS Party Hereto,

BNP PARIBAS,
as Administrative Agent,

CITIBANK, N.A. and BANK OF AMERICA, N.A.,
as Syndication Agents

and

BNP PARIBAS SECURITIES CORP.,
CITIGROUP GLOBAL MARKETS INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
25


SECTION 1.03.
Terms Generally
25


SECTION 1.04.
Accounting Terms; GAAP
26


SECTION 1.05.
Currency Translation
26





ARTICLE II

THE CREDITS
SECTION 2.01.
Commitments
27


SECTION 2.02.
Loans and Borrowings
27


SECTION 2.03.
Requests for Revolving Borrowings
28


SECTION 2.04.
Swingline Loans
29


SECTION 2.05.
Letters of Credit
30


SECTION 2.06.
Funding of Revolving Borrowings
37


SECTION 2.07.
Interest Elections
37


SECTION 2.08.
Termination, Reduction and Increase of Commitments
39


SECTION 2.09.
Extension of Maturity Date
40


SECTION 2.10.
Repayment of Loans; Evidence of Debt
42


SECTION 2.11.
Prepayment of Loans
43


SECTION 2.12.
Fees
44


SECTION 2.13.
Interest
45


SECTION 2.14.
Alternate Rate of Interest
46


SECTION 2.15.
Increased Costs
46


SECTION 2.16.
Break Funding Payments
48


SECTION 2.17.
Taxes
49


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
52


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
54


SECTION 2.20.
Designation of Borrowing Subsidiaries
55


SECTION 2.21.
Defaulting Lenders
55



ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers
58


SECTION 3.02.
Authorization; Enforceability
58


SECTION 3.03.
Governmental Approvals, No Conflicts
58







--------------------------------------------------------------------------------




SECTION 3.04.
Financial Condition; No Material Adverse Change
58


SECTION 3.05.
Litigation and Environmental Matters
59


SECTION 3.06.
Compliance with Laws and Agreements
59


SECTION 3.07.
Investment Company Status
59


SECTION 3.08.
Properties
59


SECTION 3.09.
Federal Reserve Regulations
60


SECTION 3.10.
Taxes
60


SECTION 3.11.
ERISA
60


SECTION 3.12.
Disclosure
60


SECTION 3.13.
AML Laws; Anti-Corruption Laws and Sanctions
60





ARTICLE IV

CONDITIONS
SECTION 4.01.
Effective Date
61


SECTION 4.02.
Conditions Precedent to Availability Date
62


SECTION 4.03.
Initial Credit Event for Each Borrowing Subsidiary
62





ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01.
Financial Statements and Other Information
63


SECTION 5.02.
Notices of Material Events
64


SECTION 5.03.
Existence
65


SECTION 5.04.
Businesses and Properties
65


SECTION 5.05.
Payment of Taxes
65


SECTION 5.06.
Insurance
65


SECTION 5.07.
Books and Records; Inspection Rights
65


SECTION 5.08.
Compliance with Laws
66


SECTION 5.09.
Use of Proceeds
66





ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.
Subsidiary Indebtedness
66


SECTION 6.02.
Liens
67


SECTION 6.03.
Sale and Leaseback Transactions
69


SECTION 6.04.
Fundamental Changes
69


SECTION 6.05.
Transactions with Affiliates
70


SECTION 6.06.
Restrictive Agreements
70


SECTION 6.07.
Financial Covenants
72


SECTION 6.08.
Use of Proceeds
72






NYDOCS02/1033882.4    ii

--------------------------------------------------------------------------------






ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

THE ADMINISTRATIVE AGENT
SECTION 8.01.
Appointment and Authority
74


SECTION 8.02.
Rights as a Lender
75


SECTION 8.03.
Exculpatory Provisions
75


SECTION 8.04.
Reliance by Administrative Agent
76


SECTION 8.05.
Delegation of Duties
76


SECTION 8.06.
Resignation of Administrative Agent
76


SECTION 8.07.
Non-Reliance on Administrative Agent and Other Lenders
77


SECTION 8.08.
No Other Duties, Etc
78





ARTICLE IX

GUARANTEE
ARTICLE X

MISCELLANEOUS
SECTION 10.01.
Notices
79


SECTION 10.02.
Waivers; Amendments
82


SECTION 10.03.
Expenses; Indemnity; Damage Waiver
82


SECTION 10.04.
Successors and Assigns
83


SECTION 10.05.
Survival
87


SECTION 10.06.
Counterparts; Integration; Effectiveness
87


SECTION 10.07.
Severability
88


SECTION 10.08.
Right of Setoff
88


SECTION 10.09.
Governing Law; Jurisdiction; Consent to Service of Process
88


SECTION 10.10.
WAIVER OF JURY TRIAL
89


SECTION 10.11.
Headings
89


SECTION 10.12.
Confidentiality; Non‑Public Information
89


SECTION 10.13.
Interest Rate Limitation
90


SECTION 10.14.
Conversion of Currencies
91


SECTION 10.15.
USA Patriot Act
91


SECTION 10.16.
No Fiduciary Relationship
91








NYDOCS02/1033882.4    iii

--------------------------------------------------------------------------------






Schedules:
Schedule 2.01    — Commitments
Schedule 6.01    — Existing Subsidiary Indebtedness
Schedule 6.02    — Existing Liens
Schedule 6.03    — Existing Sale and Leaseback Transactions
Schedule 6.06    — Existing Restrictive Agreements
Exhibits:
Exhibit A    — Form of Accession Agreement
Exhibit B    — Form of Assignment and Assumption
Exhibit C    — Form of Borrowing Subsidiary Agreement
Exhibit D    — Form of Borrowing Subsidiary Termination
Exhibit E    — [Reserved]
Exhibit F    — Form of Maturity Date Extension Request
Exhibit G    — Form of Tax Certificates







NYDOCS02/1033882.4    iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of September 15, 2014 (the “Agreement”), among AGILENT
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), the LENDERS party
hereto, BNP PARIBAS, as Administrative Agent.
The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A among an Increasing Lender, the Company and the Administrative Agent.
“Acquisition” means any transaction, or series of related transactions, in which
the Company or any Subsidiary acquires (a) equity interests in any Person if,
after giving effect thereto, such Person will become a Subsidiary or (b) any
business or assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person (whether through purchase of assets,
merger or otherwise).
“Acquisition Indebtedness” means, with respect to any Acquisition, any
Indebtedness incurred during the Acquisition Period with respect to such
Acquisition and identified by the Company to the Administrative Agent as
Indebtedness incurred for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses); provided that (a) at all
times during the Acquisition Period with respect to such Acquisition, all the
net proceeds of such Indebtedness constitute Unrestricted Cash that is
segregated in a separate deposit or securities account of the Company and held
to be applied for such purpose upon consummation of such Acquisition (it being
understood that, in the event any such net proceeds cease to be Unrestricted
Cash or are not so segregated and held during the Acquisition Period with
respect to such Acquisition (including as a result of having been used for any
other purpose), the aggregate principal amount of such Indebtedness equal to the
principal amount thereof that has yielded such net proceeds shall cease to be
“Acquisition Indebtedness” hereunder), (b) following the end of the Acquisition
Period with respect to such Acquisition, such Indebtedness shall continue to
constitute Acquisition Indebtedness if and only to the extent that such net
proceeds have been used for the purpose of financing such Acquisition (including
any repayment or prepayment of Indebtedness of the Person or assets acquired
thereby and payment of related fees and expenses) and (c) the aggregate
principal amount of such Indebtedness does not exceed the aggregate amount of
funds required by the Company to finance such Acquisition (including any
repayment or prepayment of Indebtedness of the Person or assets acquired thereby
and payment of related fees and expenses).




--------------------------------------------------------------------------------




“Acquisition Period” means, with respect to any Acquisition, the period
(a) commencing on the date on which the Company or a Subsidiary enters into a
definitive agreement providing for the consummation of such Acquisition and
(b) ending on the date that is the earliest of (i) the date such Acquisition is
consummated, (ii) the date such definitive agreement is terminated or such
Acquisition is otherwise abandoned by the Company or such Subsidiary and
(iii) the date that is 18 months after the commencement of such period under
clause (a) above.
“Adjusted Consolidated Total Indebtedness” means, at any time, (a) the aggregate
amount of all Indebtedness of the Company and the Subsidiaries at such time, all
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom, during the Acquisition Period with respect to any Acquisition, the
Acquisition Indebtedness relating to such Acquisition, minus (b) all
Indebtedness at such time consisting of obligations of the Company and the
Subsidiaries as account parties in respect of letters of credit and letters of
guaranty that do not support Indebtedness, all determined on a consolidated
basis in accordance with GAAP; provided that (i) Adjusted Consolidated Total
Indebtedness shall exclude Keysight Indebtedness permitted by Section 6.01(h),
and Guarantees thereof by the Company, prior to the earlier of (A) the close of
business on the effective date of the Keysight Distribution and (B) November 30,
2015, provided, however, if the Keysight Distribution does not occur on or
before November 30, 2015, Keysight Indebtedness and any Guarantees thereof by
the Company shall thereafter be included in Adjusted Consolidated Total
Indebtedness and (ii) during the Specified Post‑Acquisition Period with respect
to any Acquisition, the aggregate amount of the Acquisition Indebtedness with
respect thereto shall be reduced (but not below zero) by the amount of the
Available Unrestricted Cash at such time, but only to the extent the Available
Unrestricted Cash at such time exceeds US$500,000,000. In the event that the
Company or any Subsidiary shall have completed since any date as of which
Adjusted Consolidated Total Indebtedness is to be determined an acquisition or
disposition of any Person, division or business unit for which the Company is
required to file pro forma financial statements with the SEC, Adjusted
Consolidated Total Indebtedness shall be determined (and if the Company is not
so required to file such financial statements, Adjusted Consolidated Total
Indebtedness may, at the election of the Company exercised in good faith (and so
long as such election is also made with respect to the Consolidated EBITDA), be
determined) on a Pro Forma Basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred on such date.
“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the product of
(i) the LIBO Rate for US Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in any Alternative Currency (other than Euros) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1.00%) equal to the LIBO Rate for such currency for such Interest Period.





2

--------------------------------------------------------------------------------




“Administrative Agent” means BNP Paribas, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning assigned to such term in the heading hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the Screen Rate at approximately 11:00 a.m., London time, on such
day for deposits in US Dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Alternative Currency” means Canadian Dollars, Euro, Sterling, Yen and any other
currency, other than US Dollars, (a) that is freely available, freely
transferable and freely convertible into US Dollars, (b) in which dealings in
deposits are carried on in the London interbank market and (c) that has been
designated by the Administrative Agent as an Alternative Currency at the request
of the Company, and with the consent of each Lender.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Company’s Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.



3

--------------------------------------------------------------------------------




“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan,
EURIBOR Revolving Loan, ABR Loan or the facility fees payable hereunder, the
applicable rate per annum set forth below under the caption “LIBOR/EURIBOR
Margin”, “ABR Margin” or “Facility Fee”, as the case may be, based upon the
ratings by S&P and Moody’s, respectively, applicable on such date to the Index
Debt:
 
Ratings (S&P/Moody’s)
Facility Fee (% per annum)
LIBOR/ EURIBOR Margin (% per annum)
ABR Margin (% per annum)
Category 1
A‑/A3 or above
0.080%
0.920%
0.000%
Category 2
BBB+/Baa1
0.100%
1.025%
0.025%
Category 3
BBB/Baa2
0.125%
1.125%
0.125%
Category 4
BBB‑/Baa3
0.200%
1.300%
0.300%
Category 5
BB+/Ba1 or below
0.300%
1.450%
0.450%



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Arrangers” means BNP Paribas Securities Corp., Citigroup Global Markets Inc.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as
joint lead arrangers and joint bookrunners for the credit facility established
hereunder.

4

--------------------------------------------------------------------------------




“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale‑Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale‑Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale‑Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Available Unrestricted Cash” means, at any time, Unrestricted Cash owned by
Foreign Subsidiaries at such time; provided that, without duplication, (a) there
shall be excluded Unrestricted Cash owned by any Foreign Subsidiary that is not
wholly owned by the Company, to the extent ownership of such Unrestricted Cash
is attributable to the noncontrolling interest in such Foreign Subsidiary, and
(b) Unrestricted Cash owned by any Foreign Subsidiary shall be included only to
the extent that, at such time, either the declaration and payment of cash
dividends or other cash distributions by such Foreign Subsidiary, or an
intercompany loan to the Company by such Foreign Subsidiary (where such
intercompany loan is unsecured and subordinated in right of payment to the
Obligations on terms customary for subordinated intercompany indebtedness), is
permitted by the operation of the terms of the organizational documents of such
Foreign Subsidiary, the agreements or other instruments binding upon such
Foreign Subsidiary and laws applicable to such Foreign Subsidiary and does not
require prior approval of any Governmental Authority that has not been obtained.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America (or any
other applicable jurisdiction) or from the enforcement of judgments or

5

--------------------------------------------------------------------------------




writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means (a) Revolving Loans of the same Type and denominated in the
same currency and to the same Borrower, made, converted or continued on the same
date and, in the case of LIBOR Loans or EURIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a Swingline Loan in accordance with
Section 2.04.
“Borrowing Subsidiary” means any wholly-owned Subsidiary that has been
designated as a Borrowing Subsidiary pursuant to Section 2.20 and that has not
ceased to be a Borrowing Subsidiary as provided in such Section.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London are not
open for general business, (b) when used in connection with a EURIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London are not
open for general business and any day on which the Trans‑European Automated
Real‑time Gross Settlement Express Transfer (TARGET) payment system is not open
for the settlement of payments in Euros and (c) when used in connection with a
Loan to any Borrower organized in a jurisdiction other than the United States of
America, the term “Business Day” shall also exclude any day on which commercial
banks in the jurisdiction of organization of such Borrower are not open for
general business.

6

--------------------------------------------------------------------------------




“Canadian Dollars” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP as in effect on the date of this
Agreement. For purposes of Section 6.02, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and (b) any Lender, refers to whether such Lender has a Loan of
a particular Class.
“Code” means the Internal Revenue Code of 1986.
“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by a Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time

7

--------------------------------------------------------------------------------




to time pursuant to Section 2.08 or pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or Accession
Agreement pursuant to which such Lender shall have assumed or acquired its
Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is US$400,000,000.
“Company” has the meaning assigned to such term in the heading of this
Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Lender” has the meaning assigned to such term in Section 2.09.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation for such period and amortization of
intangible assets for such period, (iv) non‑cash charges for such period
(including non‑cash charges for impairment of goodwill and non‑cash charges
associated with employee compensation for such period, but excluding, for the
avoidance of doubt, any additions to bad debt reserves or bad debt expense),
(v) extraordinary or non-recurring cash charges or expenses (including without
limitation, cash charges or expenses in connection with dispositions or
restructurings) in an aggregate amount for any period of four consecutive fiscal
quarters not to exceed US$50,000,000, (vi) any charges, fees, costs and expenses
for such period related to the consummation of any Acquisition (including any
restructuring charges and any non‑recurring integration costs for such period),
provided that such charges, fees, costs and expenses are incurred within 18
months following the consummation of such Acquisition, in an aggregate amount
for any period of four consecutive fiscal quarters not to exceed US$100,000,000
and (vii) any charges, fees, costs and expenses for such period relating to the
Keysight Distribution or loss on extinguishment of debt, incurred in any fiscal
quarter beginning with the quarter ended July 31, 2014 and ending with the
fiscal quarter ended April 30, 2015, in an aggregate amount under this clause
(vii) not to exceed US$125,000,000, minus (b) without duplication and to the
extent included in determining such Consolidated Net Income, the sum of (i) all
extraordinary gains for such period, (ii) equity in net income of unconsolidated
affiliates and other minority interest net income for such period (except to the
extent actually distributed or paid to the Company or a Subsidiary),
(iii) interest income for such period, (iv) all cash payments in such period in
respect of items that were reflected in any prior period as non‑cash charges of
the sort referred to in clause (a)(iv) above and (v) noncash items of income for
such period that represent the reversal of any accrual for anticipated cash
charges made in a prior period, but only to the extent such accrual did not
reduce Consolidated EBITDA for such prior period, all determined on a
consolidated basis in accordance with GAAP. In the event that the Company or any
Subsidiary shall have completed since the beginning of the relevant period an
acquisition or disposition of any Person, division or business unit for which
the Company is required to file pro forma financial statements with the SEC,
Consolidated EBITDA shall be determined (and if the Company is not so required
to file such financial statements, Consolidated EBITDA may, at the election of
the Company exercised in good faith (and so long as such election is also

8

--------------------------------------------------------------------------------




made with respect to the Adjusted Consolidated Total Indebtedness) be
determined) for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (but excluding therefrom any portion thereof
attributable to any noncontrolling interest in any Subsidiary); provided that,
to the extent included therein, there shall be excluded the net income or loss
attributable to any discontinued operations of the Company and the Subsidiaries.
“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Company at the end of the then most recent period of four consecutive
fiscal quarters for which consolidated financial statements of the Company have
been delivered pursuant to Section 5.01(a) or 5.01(b) or, prior to the delivery
of any such financial statements, at July 31, 2014, determined on a consolidated
basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.
“Declining Lender” has the meaning assigned to such term in Section 2.09.
“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good‑faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied), (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon

9

--------------------------------------------------------------------------------




such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.
“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the

10

--------------------------------------------------------------------------------




withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA (or, after the effectiveness of Title II
of the Pension Act, that it is in endangered or critical status, within the
meaning of Section 305 of ERISA); or (h) on and after the effectiveness of Title
I of the Pension Act, a determination that any Plan is or is expected to be, in
“at‑risk” status (as defined in Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates (rounded upwards to four
decimal places), supplied to the Administrative Agent at its request by the
Reference Banks (or such of the Reference Banks as shall supply such rates in
response to such request), quoted by the Reference Banks to leading banks in the
European interbank market for the offering of deposits in Euro for a period
comparable to the Interest Period for such Borrowing, in each case as of 11:00
a.m., Brussels time, on the Quotation Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.
“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.
“Events of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the Reuters World Currency Page for such currency; provided
that in the event that such rate does not appear on the Reuters World Currency
Page, the Administrative Agent may use any reasonable method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to

11

--------------------------------------------------------------------------------




or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan (other than pursuant to an assignment request by the
Company under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Five‑Year Credit Agreement dated as of
October 20, 2011, as heretofore amended, among the Company, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1.00%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means, with respect to any Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Borrower.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.
“Foreign Subsidiary” means any Subsidiary of the Company that is organized under
the laws of a jurisdiction other than the United States of America, a State
thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or

12

--------------------------------------------------------------------------------




pertaining to government (including any supra‑national body exercising such
powers or functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount, as of any
date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Company)).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
values determined in accordance therewith (but not yet paid), such termination
values, and (b) for any date prior to the date referenced in clause (a), the
mark‑to‑market values for such Hedging Agreements, determined based on one or
more mid‑market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Increasing Lender” has the meaning assigned to such term in Section 2.08(d).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures,

13

--------------------------------------------------------------------------------




notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) accounts payable
incurred in the ordinary course of business and (ii) earn‑outs, hold‑backs and
similar deferred payment of consideration in acquisitions (but only to the
extent that no payment is then owed thereunder)), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all Securitization
Transactions of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all Repurchase Obligations. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Index Debt” means senior, unsecured, long‑term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
August 2014 relating to the Company and the Transactions.
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid.
“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months (or, if agreed to by each Lender, twelve months)
thereafter, as the applicable Borrower may elect; provided

14

--------------------------------------------------------------------------------




that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of any Interest Period that is a multiple of months, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that is a multiple of months pertaining to a LIBOR
Borrowing or EURIBOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Issuing Bank” means BNP Paribas, Citibank N.A., Bank of America, N.A. and each
other Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.05(j) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.05(k)), each in its capacity as an issuer of
Letters of Credit hereunder. Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.05 with respect to such Letters of Credit).
“Keysight” means Keysight Technologies, Inc.
“Keysight Distribution” means (a) the contribution of the assets, liabilities,
equity interests and operations of the electronic measurement business of the
Company to Keysight or one or more subsidiaries thereof and the separation of
such business and related operations from the other businesses and operations of
the Company and its Subsidiaries, (b) the distribution of such subsidiairies to
the stockholders of the Borrower, and (c) such transactions related thereto as
are described in, or contemplated by, the Form 10 filed by Keysight with the
SEC, as amended on the date hereof.
“Keysight Indebtedness” means unsecured Indebtedness incurred by Keysight or any
Subsidiary thereof.
“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.
“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).
“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time (expressed in Dollars in the amount
of the US Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time (expressed in Dollars in the amount of the US
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency); provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any documentation related thereto,
provides for one or more automatic increases in the stated amount

15

--------------------------------------------------------------------------------




thereof, the amount of such Letter of Credit shall be deemed to be the US Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.
“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate at approximately
11:00 a.m., London time or, in the case of a LIBOR Borrowing denominated in
Canadian Dollars, at approximately 10:00 a.m. Toronto time, on the Quotation
Date for such currency for such Interest Period, as the rate for deposits of
such currency with a maturity comparable to such Interest Period. In the event
that no Screen Rate is available for such currency at such time for any reason,
then the “LIBO Rate” with respect to such LIBOR Borrowing denominated in such
currency for such Interest Period shall be the rate at which deposits of such
currency in an amount equal to the Borrowing Minimum for such currency and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on the Quotation Date
for such currency.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and
(d) any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof.

16

--------------------------------------------------------------------------------




“Loan Documents” means this Agreement, each Accession Agreement, each agreement
referred to in Section 2.05(j) and each promissory note delivered pursuant to
this Agreement.
“Loan Party” means the Company, in its capacity as a Borrower and as a guarantor
of the Obligations of the other Borrowers pursuant to Article IX, and each
Borrowing Subsidiary.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Company to
perform its obligations hereunder or (c) a material impairment of the rights or
remedies available to the Lenders or the Administrative Agent hereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and the Subsidiaries in an aggregate principal amount
exceeding US$100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of (a) any Hedging Agreements at any time shall be the Hedge Termination
Value thereof at such time and (b) any Securitization Transaction shall be
determined as set forth in the definition of such term.
“Material Subsidiary” means any Subsidiary (a) that is a Subsidiary Borrower,
(b) the consolidated assets of which equal 5.00% or more of the consolidated
assets of the Company and the Subsidiaries as of the last day of the most recent
fiscal quarter of the Company or (c) the consolidated revenues of which equal
5.00% or more of the consolidated revenues of the Company and the Subsidiaries
for the most recent period of four consecutive fiscal quarters; provided that if
at the end of the most recent fiscal quarter or for the most recent period of
four consecutive fiscal quarters the consolidated assets or consolidated
revenues of all Subsidiaries that under clauses (b) and (c) above would not
constitute Material Subsidiaries shall have exceeded 15% of the consolidated
assets or 15% of the consolidated revenues of the Company and the Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets until such excess shall have been
eliminated.
“Maturity Date” means September 15, 2019, as such date may be extended pursuant
to Section 2.09.
“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.09.
“MNPI” means material information concerning the Company and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to

17

--------------------------------------------------------------------------------




investors generally, within the meaning of Regulation FD under the United States
Securities Act of 1933 and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Company or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.
“Non‑Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.
“Non‑Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Obligations” means, with respect to any Borrower, the due and punctual payment
of (a) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower under this Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Lender or Issuing Bank
and the jurisdiction imposing such Taxes (other than a connection arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any and all present or future stamp court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.19).



18

--------------------------------------------------------------------------------




“Participant” has the meaning assigned to such term in Section 10.04(c).
“Participant Register” has the meaning assigned to such term in
Section 10.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006.
“Permitted Liens” means:
(a)    Liens imposed by law for Taxes that are not yet due and payable or are
being contested in compliance with Section 5.05;
(b)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 30 days or being contested in good faith;
(c)    Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old‑age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;
(d)    deposits to secure the performance of (or to secure letters of credit or
letters of guarantee that secure the performance of) bids, trade contracts,
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;
(e)    leases, licenses, subleases or sublicenses granted to others (other than
as security for Indebtedness) not interfering in any material respect with the
ordinary conduct of the business of the Company and the Subsidiaries, taken as a
whole;
(f)    (i) easements, covenants, conditions, restrictions, zoning restrictions,
building codes, land use laws, leases, subleases, licenses, rights of way, minor
irregularities in, or lack of, title and similar encumbrances affecting real
property, (ii) with respect to any lessee’s or licensee’s interest in real or
personal property, mortgages, liens, rights and obligations and other
encumbrances arising by, through or under any owner, lessor or licensor thereof
and (iii) leases, licenses, rights and obligations in connection with patents,
copyrights, trademarks, tradenames and other intellectual property, in each case
that do not secure the payment of Indebtedness to the extent, in the case of
each of clauses (i), (ii) and (iii), that the Liens referred to therein do not,
in the aggregate, materially detract from the value of the affected property as
used by the Company or any Subsidiary in the ordinary course of business or
interfere in any material respect with the ordinary conduct of the business of
the Company and the Subsidiaries, taken as a whole;

19

--------------------------------------------------------------------------------




(g)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII, and deposits securing appeal or other
surety bonds related to such judgments;
(h)    Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure any Indebtedness incurred for the purpose of financing all or
part of the purchase price or cost of constructing or improving the property
subject to such Liens;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    customary landlords’ Liens under leases to which such Person is a party;
(k)    Liens arising under short‑term repurchase agreements or reverse
repurchase agreements with respect to US Treasury securities or other cash
equivalent investments, short‑term securities lending and securities borrowing
agreements and similar transactions employed in connection with the management
of cash and cash equivalents and short‑term investments;
(l)    normal and customary rights of setoff, banker’s Liens and similar rights
in respect of deposits of cash, or in respect of investment securities accounts,
in favor of banks or other depository institutions; and
(m)    sales, assignments, transfers or dispositions of accounts receivable in
the ordinary course of business for purposes of collection (but not as part of
any Securitization Transaction or factoring arrangement).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 10.12(c).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

20

--------------------------------------------------------------------------------




“Pro Forma Basis”, when used in reference to any computations, means that such
computations are to be made on a basis that gives effect to the applicable
acquisition or disposition as if such acquisition or disposition had occurred on
the date specified, in a manner consistent with the requirements of the SEC for
pro forma financial information set forth in Article 11 of Regulation S‑X under
the Exchange Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Quotation Day” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Day for such currency shall be
determined by the Administrative Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
shall be the last of those days).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Banks” means, in relation to EURIBOR, the principal London office of
BNP Paribas or such other banks as may be appointed by the Administrative Agent
in consultation with the Company, provided that any such bank agrees to serve in
such capacity.
“Register” has the meaning assigned to such term in Section 10.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.
“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of the Company and the
Subsidiaries at such time, in each case to the extent such amounts would be
shown as liabilities on a consolidated balance sheet of the Company as of such
time prepared in accordance with GAAP.

21

--------------------------------------------------------------------------------




“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the sum of the US Dollar
Equivalents of the principal amounts of such Lender’s outstanding Revolving
Loans, (b) the amount of such Lender’s LC Exposure and (c) the amount of such
Lender’s Swingline Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“Sale‑Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale‑Leaseback Transaction”.
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; (e) Switzerland; or (f) any other relevant authority.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Cuba, Iran, Sudan, and Syria).
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Switzerland or any other relevant authority, (b) any
Person located, organized or resident in, or any Governmental Entity or
governmental instrumentality of, a Sanctioned Country or (c) any Person 25% or
more directly or indirectly owned by, controlled by, or acting for the benefit
or on behalf of, any Person, individually, or Persons, together, described in
clauses (a) or (b) hereof.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period for
a Revolving Loan denominated in a currency other than Canadian Dollars, the ICE
Benchmark Administration Settlement Rate for such Interest Period as set forth
on the applicable Reuters screen (and if such service ceases to be available,
another service displaying the appropriate rate designated by the Administrative
Agent), (b) in respect of the LIBO Rate for any Interest Period for a Revolving
Loan denominated in Canadian Dollars, the Canadian Dealer Offered Rate as set
forth on the Reuters

22

--------------------------------------------------------------------------------




Screen CDOR Page and (c) in respect of the EURIBO Rate for any Interest Period,
the percentage per annum determined by the Banking Federation of the European
Union for such Interest Period as set forth on the applicable Reuters screen
(and if such services ceases to be available, another service displaying the
appropriate rate designated by the Administrative Agent).
“SEC” means the United States Securities and Exchange Commission.
“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or
successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in the first sentence of this definition or, if there shall be no such principal
or stated amount, the uncollected amount of the accounts receivables or
interests therein transferred pursuant to such Securitization Transaction net of
any such accounts receivables or interests therein that have been written off as
uncollectible.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw‑Hill
Companies, Inc., or any successor by merger or consolidation to its rating
agency business.
“Specified Post‑Acquisition Period” means, with respect to any Acquisition, the
period beginning on the date such Acquisition is consummated and ending on the
date that is 180 days thereafter.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Sterling” means the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50%

23

--------------------------------------------------------------------------------




of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.
“Swingline Lender” means BNP Paribas, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Syndication Agents” means Citibank, N.A. and Bank of America, N.A., in their
capacities as syndication agents with respect to the credit facility established
hereunder.
“TARGET Day” means any day on which both (a) the TARGET payment system (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (b) banks in London are open for general
business.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of Loans denominated in US Dollars, (b) the Adjusted LIBO
Rate, in the case of Loans denominated in Alternative Currencies (other than
Euros) or (c) the EURIBO Rate, in the case of Loans denominated in Euros.
“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.
“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).





24

--------------------------------------------------------------------------------




“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“US Dollars” or “US$” means the lawful currency of the United States of America.
“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party or the Administrative Agent.
“Yen” means the lawful currency of Japan.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders, writs and decrees, of all Governmental Authorities.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein (including this Agreement) shall
be construed

25

--------------------------------------------------------------------------------




as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith, and (b) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of the
Company or any Subsidiary at “fair value”, as defined therein, or to any other
accounting principle, if in each case, such election or such other accounting
principle results in the amount of such Indebtedness being below or above the
stated principal amount of such Indebtedness.
SECTION 1.05.    Currency Translation. The Administrative Agent shall determine
the US Dollar Equivalent of any Borrowing denominated in an Alternative Currency
two Business Days prior to the initial Interest Period therefor and as of the
date two Business Days prior to the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall, except as provided in the next
sentence, be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this Section. The Administrative Agent may also
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currency as of such other dates as the Administrative Agent shall
determine, in each case using the Exchange Rate in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Borrowing until

26

--------------------------------------------------------------------------------




the next calculation thereof pursuant to this Section. The Administrative Agent
shall notify the Company and the applicable Lenders of each determination of the
US Dollar Equivalent of each Borrowing.
ARTICLE II
THE CREDITS
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Borrowing Subsidiaries, denominated in US Dollars or Alternative Currencies,
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding its Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans denominated in the same
currency and made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.
(b)    Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of ABR Loans or LIBOR Loans, as the
applicable Borrower may request in accordance herewith, (ii) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans and
(iii) each Revolving Borrowing denominated in an Alternative Currency (other
than Euros) shall be comprised entirely of LIBOR Loans. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, and at the time each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an integral multiple of
US$1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 10 LIBOR
Revolving Borrowings and EURIBOR Revolving Borrowings outstanding.

27

--------------------------------------------------------------------------------




(d)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent (a) in
the case of a LIBOR Revolving Borrowing denominated in US Dollars, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a LIBOR Revolving Borrowing denominated
in an Alternative Currency or a EURIBOR Revolving Borrowing, not later than
12:00 noon, New York City time, three Business Days before the proposed
Borrowing and (c) in the case of an ABR Revolving Borrowing, not later than 2:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and shall be made by
hand delivery or fax to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by a Financial Officer
of the applicable Borrower (or, in the case of any Borrowing denominated in US
Dollars, by telephone notification, confirmed promptly by hand delivery or fax
to the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by a Financial Officer of the applicable
Borrower). Each such telephonic or written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(a)    the Borrower requesting such Borrowing;
(b)    the currency (which shall be US Dollars or an Alternative Currency) and
the principal amount of such Borrowing;
(c)    the date of such Borrowing, which shall be a Business Day;
(d)    if such Borrowing is denominated in US Dollars, the Type of such
Borrowing;
(e)    in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
(f)    the location and number of the account to which funds are to be disbursed
or, in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement; and
(g)    in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, the jurisdiction from which payments of the principal and
interest on such Borrowing will be made.
If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Revolving Borrowing denominated in US Dollars is
specified, then the requested Revolving Borrowing shall be an ABR Revolving
Borrowing. If no Interest Period is specified with respect to any requested

28

--------------------------------------------------------------------------------




LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans denominated in
US Dollars to the Company and the Borrowing Subsidiaries from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding US$50,000,000, (ii) the total Revolving
Credit Exposures exceeding the total Commitments and (iii) in the event the
Existing Maturity Date shall have been extended as provided in Section 2.09, the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Maturity Date and the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Maturity Date exceeding the total Commitments
that shall have been extended to a date after the latest expiration date of such
Letters of Credit and the latest maturity date of such Swingline Loans; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent by telephone, confirmed promptly by hand delivery or fax,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
of such Swingline Loan (which shall be a Business Day) and the principal amount
of such Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received by it. The Swingline Lender shall
make each Swingline Loan available to applicable Borrower by means of a credit
to the general deposit account of such Borrower with the Swingline Lender (or,
in the case of a Swingline Loan identified by the applicable Borrower in its
notice to be made to finance the reimbursement of an LC Disbursement as provided
in Section 2.05(e), by remittance to the applicable Issuing Bank identified in
such notice) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will be required to participate.
Promptly following receipt of such notice, the Administrative Agent will give
notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees to pay, upon receipt of notice as provided
above, to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in Swingline Loans is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or

29

--------------------------------------------------------------------------------




termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the applicable Borrower deemed made pursuant
to Section 4.02, unless, at least one Business Day prior to the time such
Swingline Loan was made, the Required Lenders shall have notified the Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.02 would not be satisfied if such
Swingline Loan were then made (it being understood and agreed that, in the event
the Swingline Lender shall have received any such notice, such Swingline Lender
shall not have any obligation to make any Swingline Loan until and unless it
shall be satisfied that the events and circumstances described in such notice
shall have been cured or otherwise shall have ceased to exist). Each Lender
shall comply with its obligations under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Revolving Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the relevant Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the relevant
Borrower (or other party on behalf of such Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to any Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars or any Alternative Currency for its own account or, so
long as the Company is a joint and several co‑applicant with respect thereto,
for the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time from and including the Effective Date to but excluding the fifth
Business Day prior to the Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of

30

--------------------------------------------------------------------------------




fees due under Section 2.12(b) to the same extent as if it were the sole account
party in respect of such Letter of Credit (the Company hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor of
the obligations of any Subsidiary that shall be an account party in respect of
any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section), the requesting Borrower
shall deliver (or transmit by electronic communication, if arrangements for
doing so have been approved by the recipient) to the applicable Issuing Bank and
the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be reasonably necessary to enable
the applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
US$75,000,000 and (ii) the total Revolving Credit Exposures will not exceed the
total Commitments and (iii) in the event the Existing Maturity Date shall have
been extended as provided in Section 2.09, the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Maturity Date and
the Swingline Exposure attributable to Swingline Loans maturing after such
Existing Maturity Date shall not exceed the total Commitments that shall have
been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Swingline Loans. Notwithstanding the
foregoing, no Issuing Bank shall be under any obligation to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, (ii) the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally or (iii) such
Issuing Bank does not as of the issuance date of the requested Letter of Credit
issue Letters of Credit in the requested currency.

31

--------------------------------------------------------------------------------




(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Maturity Date (the “LC Expiration Date”); provided
that at the request of the applicable Borrower, any Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided further that in no event shall any
Letter of Credit, as extended from time to time, expire on any date following
the LC Expiration Date. Notwithstanding clause (ii) of the preceding sentence,
(A) any Collateralized Letter of Credit may, with the consent of the Issuing
Bank that issued such Collateralized Letter of Credit, expire on any date
following the LC Expiration Date and (B) any Letter of Credit that contains a
customary “evergreen” provision may renew pursuant to such evergreen provision
to an expiration date following the LC Expiration Date if such Letter of Credit
becomes a Collateralized Letter of Credit at least 15 Business Days prior to the
latest date upon which the applicable Issuing Bank would be entitled to
terminate such Letter of Credit prior to its automatic renewal pursuant to such
“evergreen” provision.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
issued such Letter of Credit hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage from time to time of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason.
Subject to paragraph (m) of this Section, each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the applicable Borrower deemed made pursuant to Section 4.02,
unless, at least one Business Day prior to the time such Letter of Credit is
issued, amended, renewed or extended (or, in the case of an automatic renewal
permitted pursuant to paragraph (c) of this Section, at least one Business Day
prior to the latest date upon which the applicable Issuing Bank would be
entitled to terminate such Letter of Credit prior to its automatic renewal), the
Required Lenders shall have notified the applicable Issuing Bank (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or

32

--------------------------------------------------------------------------------




circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02 would not be satisfied if such Letter of Credit were
then issued, amended, renewed or extended (it being understood and agreed that,
in the event any Issuing Bank shall have received any such notice, no Issuing
Bank shall have any obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).
(e)    Reimbursement. Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the applicable Issuing
Bank shall notify the applicable Borrower and the Administrative Agent thereof.
In the case of a Letter of Credit denominated in an Alternative Currency, the
applicable Borrower shall reimburse the applicable Issuing Bank in such
Alternative Currency, unless such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars. In
the case of any such reimbursement in US Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable Issuing Bank shall
notify the applicable Borrower of the US Dollar Equivalent of the amount of the
drawing promptly following the determination thereof The applicable Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 3:00 p.m., New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 3:00 p.m., New York City time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that if the amount to be reimbursed is denominated in US
Dollars, the applicable Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If such Borrower fails to make such payment when
due, the applicable Issuing Bank shall notify the Administrative Agent of such
failure in accordance with paragraph (l) of this Section, and the Administrative
Agent shall in turn notify each Lender of the applicable LC Disbursement, the
amount of the payment then due from such Borrower in respect thereof (expressed
in US Dollars in the amount of the US Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the Unreimbursed Amount, in the same manner as provided
in Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from a
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank, as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse

33

--------------------------------------------------------------------------------




any Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the applicable Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other event or
circumstance; provided that nothing in this Section shall be construed to excuse
any Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (such absence
to be presumed unless otherwise determined by a final, non‑ appealable judgment
of a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the applicable Borrower
by telephone (confirmed by fax) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable

34

--------------------------------------------------------------------------------




Borrower of its obligation to reimburse such Issuing Bank and the Lenders of
their obligations with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement at the rate per annum then applicable to ABR Revolving Loans;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be paid to the Administrative
Agent for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the applicable
Borrower reimburses the applicable LC Disbursement in full.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co‑applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in US
Dollars equal to the portion of the LC Exposure attributable to such Letter of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to cash collateralize shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company or any Borrower described in clause (h) or (i) of
Article VII. The Borrowers also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b) or Section 2.21.
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Monies in
such account shall be applied by the Administrative Agent to reimburse the
applicable Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to
(i) the consent of Lenders with LC Exposures representing more than 50% of the
aggregate amount of LC Exposure and (ii) in the case of any such application at
a time when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank),

35

--------------------------------------------------------------------------------




be applied to satisfy other obligations of the Borrowers under this Agreement.
If the Borrowers are required to provide cash collateral hereunder as a result
of the occurrence of an Event of Default, such cash collateral (to the extent
not applied as aforesaid) shall be returned to the Borrowers within three
Business Days after all Events of Default have been cured or waived. If the
Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers as promptly as practicable, to the
extent that, after giving effect to such return, the aggregate Revolving Credit
Exposure would not exceed the aggregate Commitments and no Event of Default
shall have occurred and be continuing. If the Borrowers are required to provide
an amount of cash collateral hereunder pursuant to Section 2.21, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers as
promptly as practicable, to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Commitments of the Non‑Defaulting
Lenders and/or the remaining cash collateral and no Event of Default shall have
occurred and be continuing.
(j)    Designation of Additional Issuing Banks. From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in a
form satisfactory to the Company and the Administrative Agent, executed by such
Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.
(k)    Termination of an Issuing Bank. The Company may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank and the Administrative Agent. Any such termination
shall become effective upon the earlier of (i) such Issuing Bank acknowledging
receipt of such notice and (ii) the 10th Business Day following the date of the
delivery thereof. At the time any such termination shall become effective, the
Company shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not issue additional Letters of Credit.
(l)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the face amounts of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), it being understood that such Issuing Bank shall not affect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted

36

--------------------------------------------------------------------------------




under this Agreement, (ii) on any Business Day on which such Issuing Bank makes
any LC Disbursement, the date and amount of such LC Disbursement, (iii) on any
Business Day on which the applicable Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.
(m)    Collateralized Letters of Credit. Notwithstanding anything to the
contrary in this Section, the obligations of the Lenders to acquire
participations in Letters of Credit and to reimburse any Issuing Bank for
Unreimbursed Amounts (other than Unreimbursed Amounts arising from LC
Disbursements made prior to the Maturity Date) shall terminate with respect to
any Collateralized Letter of Credit on the Maturity Date (it being understood
that the Lenders shall continue to participate in, and shall be required to
reimburse in accordance with this Section, any LC Disbursement made prior to the
Maturity Date). Any participation held by any Lender in a Collateralized Letter
of Credit on the Maturity Date (other than in respect of any Unreimbursed
Amounts arising from LC Disbursements made prior to the Maturity Date) shall be
deemed to have been assigned on the Maturity Date to the Issuing Bank that
issued such Collateralized Letter of Credit.
SECTION 2.06.    Funding of Revolving Borrowings. (a) Each Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 1:30 p.m., New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Revolving Loans available to the applicable Borrower by promptly remitting the
amounts so received, in like funds, to the account designated by such Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans
identified by the applicable Borrower in the applicable Borrowing Request to be
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Revolving Loan pursuant to Section 2.13 (it being
understood that nothing in this paragraph shall require any Borrower to pay any
interest in duplication of the interest payable under such Section).

37

--------------------------------------------------------------------------------




SECTION 2.07.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03 and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert such Revolving Borrowing (if
denominated in US Dollars) to a Revolving Borrowing of a different Type or to
continue such Revolving Borrowing and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section and on terms consistent with the other provisions of this Agreement. A
Borrower may elect different options with respect to different portions of an
affected Revolving Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Revolving Borrowing
and the Loans resulting from an election made with respect to any such portion
shall be considered a separate Revolving Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the electing Borrower shall
notify the Administrative Agent of such election by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type, and in the currency, resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be made by hand delivery or fax
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by a Financial Officer on behalf
of the applicable Borrower (or, in the case of any Borrowing denominated in US
Dollars, by telephonic notification, confirmed promptly by hand delivery or fax
to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by a Financial Officer on behalf
of the applicable Borrower). Notwithstanding any other provision of this
Section, a Borrower shall not be permitted to change the currency of any
Borrowing or to elect an Interest Period for LIBOR Loans or EURIBOR Loans that
does not comply with Section 2.02(d).
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing;
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and

38

--------------------------------------------------------------------------------




(iv)    if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Revolving Borrowing.
(e)    If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, (i) in the case of a LIBOR Revolving Borrowing denominated in US
Dollars, such Borrowing shall be converted to an ABR Revolving Borrowing and
(ii) in the case of any other LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, such Borrowing shall be continued as a Borrowing of the applicable
Type and currency for an Interest Period of one month.
(f)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to any Borrower), then, so long as an Event of Default
is continuing (i) in the case of Borrowings denominated in US Dollars, no
outstanding Revolving Borrowing may be converted to or continued as a LIBOR
Borrowing and, unless repaid, each LIBOR Revolving Borrowing shall be converted
to an ABR Revolving Borrowing at the end of the Interest Period applicable
thereto and (ii) in the case of Borrowings denominated in Alternative
Currencies, unless repaid, each LIBOR Revolving Borrowing and EURIBOR Borrowing
shall be continued as a LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, as applicable, with an Interest Period of one month.
SECTION 2.08.    Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of US$1,000,000 and not less than
US$10,000,000 and (ii) the Company shall not terminate or reduce the Commitments
if, after giving effect thereto and any concurrent prepayment of the Loans in
accordance with Section 2.11, the total Revolving Credit Exposures would exceed
the total Commitments.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the

39

--------------------------------------------------------------------------------




effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
(d)    The Company may from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) executed by the Company and one or more financial institutions (which
may include any Lender) that are willing to extend a Commitment or, in the case
of any such financial institution that is already a Lender, to increase its
Commitment (any such financial institution referred to in this Section being
called an “Increasing Lender”), cause the total Commitments to be increased by
such new or incremental Commitments of the Increasing Lenders, in an amount for
each Increasing Lender as set forth in such notice; provided that (i) the
aggregate principal amount of any increase in the total Commitments made
pursuant to this Section shall not be less than US$25,000,000 and the aggregate
principal amount of all such increases shall not exceed US$300,000,000,
(ii) each Increasing Lender, if not already a Lender hereunder, shall be subject
to the prior written approval of the Administrative Agent, each Issuing Bank and
the Swingline Lender (which approval shall not be unreasonably withheld) and
(iii) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed Accession Agreement. New Commitments and increases in
Commitments created pursuant to this Section shall become effective (A) in the
case of an Increasing Lender already a Lender under this Agreement, on the date
specified in the applicable notice delivered pursuant to this Section and (B) in
the case of an Increasing Lender not already a Lender under this Agreement, on
the effective date of the applicable Accession Agreement. Upon the effectiveness
of any Accession Agreement to which any Increasing Lender is a party, such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges accorded a Lender
hereunder and subject to all obligations of a Lender hereunder. Notwithstanding
the foregoing, no increase in the aggregate Commitments (or in the Commitment of
any Lender) shall become effective under this Section unless (1) the
Administrative Agent shall have received documents consistent with those
delivered under Sections 4.01(b) and 4.01(c) as to the corporate power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase and (2) on the date of such increase, the conditions set forth in
Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in such
Sections to a Borrowing being deemed to be references to such increase and
without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company. Following any extension
of a new Commitment or increase of a Lender’s Commitment pursuant to this
paragraph, any Loans outstanding prior to the effectiveness of such increase or
extension shall continue outstanding until the ends of the respective Interests
Periods applicable thereto, and shall then be repaid and, if the Borrowers shall
so elect, refinanced with new Revolving Loans made pursuant to Section 2.01
ratably in accordance with the Commitments in effect following such extension or
increase.

40

--------------------------------------------------------------------------------




SECTION 2.09.    Extension of Maturity Date. The Company may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year. Each
Lender shall, by notice to the Company and the Administrative Agent given not
later than the 20th day after the date of the Administrative Agent’s receipt of
the Maturity Date Extension Request from the Company, advise the Company whether
or not it agrees to the requested extension (each Lender agreeing to a requested
extension being called a “Consenting Lender”, and each Lender declining to agree
to a requested extension being called a “Declining Lender”). Any Lender that has
not so advised the Company and the Administrative Agent by such day shall be
deemed to have declined to agree to such extension and shall be a Declining
Lender. If Lenders constituting the Required Lenders shall have agreed to a
Maturity Date Extension Request, then the Maturity Date shall, as to the
Consenting Lenders, be extended to the first anniversary of the Maturity Date
theretofore in effect. The decision to agree or withhold agreement to any
Maturity Date Extension Request shall be at the sole discretion of each Lender.
The Commitment of any Declining Lender shall terminate on the Maturity Date in
effect prior to giving effect to any such extension (such Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the account of such
Declining Lenders hereunder, shall be due and payable on the Existing Maturity
Date, and on the Existing Maturity Date the Borrowers shall also make such other
prepayments of their Loans pursuant to Section 2.11 as shall be required in
order that, after giving effect to the termination of the Commitments of, and
all payments to, Declining Lenders pursuant to this sentence, the total
Revolving Credit Exposures would not exceed the total Commitments.
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, pursuant to and in accordance with Section 2.19(b), at any time
prior to the Existing Maturity Date, to replace a Declining Lender with a Lender
or other financial institution that will agree to the applicable Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender. Notwithstanding the foregoing, (a) the
Availability Period and the Maturity Date (without taking into consideration any
extension pursuant to this Section 2.09), as such terms are used in reference to
any Issuing Bank or any Letters of Credit issued by such Issuing Banks or the
Swingline Lender or any Swingline Loans made by the Swingline Lender, may not be
extended without the prior written consent of such Issuing Bank or the Swingline
Lender, as applicable (it being understood and agreed that, in the event any
Issuing Bank or the Swingline Lender shall not have consented to any such
extension, (i) such Issuing Bank or the Swingline Lender, as applicable, shall
continue to have all the rights and obligations of an Issuing Bank or the
Swingline Lender, as applicable, hereunder through the Existing Maturity Date
(or the Availability Period determined on the basis thereof, as applicable), and
thereafter shall have no obligation to issue, amend, extend or renew any Letter
of Credit or to make any Swingline Loan, as applicable (but shall, in each case,
continue to be entitled to the benefits of Sections 2.04, 2.05, 2.15, 2.17,
10.03 and 10.09, as applicable, as to Letters of Credit or Swingline Loans
issued or made prior to such time), and (ii) the Borrowers shall cause the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank and the
Swingline Exposure to be zero no later than the day on which such LC Exposure or
Swingline Exposure, as applicable, would have been required to have been reduced
to zero in accordance with the terms hereof without giving effect to any
effectiveness of the extension of the applicable Existing Maturity Date pursuant

41

--------------------------------------------------------------------------------




to this paragraph (and, in any event, no later than the Existing Maturity Date))
and (b) no extension of the Maturity Date pursuant to this paragraph shall
become effective unless on the anniversary of the Effective Date that
immediately follows the date on which the Company delivers the applicable
Maturity Date Extension Request, the conditions set forth in Section 4.02 shall
be satisfied (with all references in such Section to a Borrowing being deemed to
be references to such extension and without giving effect to the parenthetical
in Section 4.02(a)) and, if reasonably requested by the Administrative Agent,
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Company as well as
documents consistent with those delivered under Sections 4.01(b) and 4.01(c) as
to the corporate power and authority of the Borrowers to borrow hereunder after
giving effect to such extension.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date (in the case of any Declining Lender, without
giving effect to the extension thereof pursuant to Section 2.09) and (ii) the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
such Borrower on the earlier of the Maturity Date and the first Business Day
after such Swingline Loan is made that is the 15th day or the last day of a
calendar month and that is at least two Business Days after the day on which
such Swingline Loan shall have been made; provided that on each date on which a
Revolving Borrowing is made by a Borrower, such Borrower shall repay all
Swingline Loans then outstanding for the account of such Borrower.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans or pay any other amounts due hereunder in accordance with the
terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Company and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times

42

--------------------------------------------------------------------------------




(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.11.    Prepayment of Loans. (a) Any Borrower shall have the right at
any time and from time to time to prepay any Borrowing of such Borrower in whole
or in part, subject to prior notice in accordance with paragraph (d) of this
Section.
(b)    If the total Revolving Credit Exposures shall exceed the total
Commitments, then (i) if any Revolving Borrowings or Swingline Loans are
outstanding, (A) on the last day of any Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing and (B) on each other day on which any
ABR Revolving Borrowing or Swingline Loan shall be outstanding, the Borrowers
shall prepay Revolving Borrowings, and Swingline Loans in an aggregate amount
equal to the lesser of (x) the amount necessary to eliminate such excess (after
giving effect to any other prepayment of Loans on such day) and (y) the amount
of the applicable Borrowings referred to in clause (A) or (B), as applicable,
and (ii) if no Revolving Borrowings or Swingline Loans are outstanding, deposit
US Dollars as cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(i) in an aggregate amount equal to the lesser of (A)
the amount equal to such excess and (B) the aggregate amount of the LC
Exposures. If the total Revolving Credit Exposure on the last day of any month
shall exceed 105% of the total Commitments, then the Borrowers shall, not later
than the next Business Day, prepay one or more Revolving Borrowings or Swingline
Loans (and, if no Revolving Borrowings or Swingline Loans are outstanding,
deposit US Dollars as collateral in an account with the Administrative Agent
pursuant to Section 2.05(i)) in the amount necessary to eliminate such excess.
(c)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrowers shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by a written
notice signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 12:00 noon, New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency or
a EURIBOR Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(iii) in the case of an ABR Revolving Borrowing, not later than 12:00 noon, New
York City time, on the date of such prepayment and (iv) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of such prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08(c), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08

43

--------------------------------------------------------------------------------




(c). Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each optional partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type and currency as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.
SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, and on the
date on which the Commitments shall have terminated and the Lenders shall have
no Revolving Credit Exposure; provided that facility fees accruing after the
Commitments shall have terminated shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to LIBOR Revolving Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
0.125% per annum on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

44

--------------------------------------------------------------------------------




(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Banks, in the
case of fees payable to it) for distribution, in the case of facility fees and
Letter of Credit participation fees, to the Persons entitled thereto. Fees paid
shall not be refundable under any circumstances.
SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate set forth under the caption “ABR Margin” in the
definition of such term.
(b)    The Loans comprising each LIBOR Revolving Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in
the definition of such term.
(c)    The Loans comprising each EURIBOR Revolving Borrowing shall bear interest
at the EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBOR/EURIBOR Margin” in the
definition of such term.
(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion or continuation of any LIBOR Revolving
Loan or any EURIBO Revolving Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion or continuation. All interest shall be payable in the
currency in which the applicable Loan is denominated.
(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (a) interest on Borrowings denominated in Sterling shall be
computed on the basis of a year of 365 days and (b) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Adjusted LIBO Rate,

45

--------------------------------------------------------------------------------




EURIBO Rate or Alternate Base Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the EURIBO Rate, as the case
may be, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or EURIBO Rate, as the case may be, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or fax as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Borrowing or EURIBOR Borrowing, as the case may be, shall be
ineffective, (ii) any affected LIBOR Borrowing shall (A) if denominated in US
Dollars, be continued as an ABR Borrowing, or (B) otherwise, bear interest, from
and after the end of the immediately preceding Interest Period applicable
thereto, at a rate equal to the rate per annum determined by the Administrative
Agent to be representative of the Lenders’ cost of funding the applicable Loans
(with the applicable Borrower and each Lender agreeing that the Administrative
Agent may make such determination in any manner it determines is reasonable, and
that such determination shall be conclusive) plus the Applicable Rate set forth
under the caption “LIBOR/EURIBOR Margin” in the definition of such term,
(iii) any affected EURIBOR Borrowing shall bear interest, from and after the end
of the immediately preceding Interest Period applicable thereto, at a rate equal
to the rate per annum determined by the Administrative Agent to be
representative of the Lenders’ cost of funding the applicable Loans (with the
applicable Borrower and each Lender agreeing that the Administrative Agent may
make such determination in any manner it determines is reasonable, and that such
determination shall be conclusive) plus the Applicable Rate set forth under the
caption “LIBOR/EURIBOR Margin” in the definition of such term and (iv) any
Borrowing Request for an affected LIBOR Borrowing or EURIBOR Borrowing shall (A)
in the case of a Borrowing denominated in US Dollars, be deemed to be a request
for an ABR Revolving Borrowing or (B) in all other cases, be ineffective.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the EURIBO Rate) or any Issuing Bank;

46

--------------------------------------------------------------------------------




(ii)    impose on any Lender, any Issuing Bank or the London or European
interbank market any other condition (other than Taxes) affecting this Agreement
or LIBOR Loans, EURIBOR Loans or any Letter of Credit or participations therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    If any Lender or Issuing Bank determines in good faith that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company would have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)    If the cost to any Lender of making or maintaining any Loan or the cost
to any Lender or any Issuing Bank of participating in, issuing or maintaining
any Letter of Credit to a Borrowing Subsidiary is increased (or the amount of
any sum received or receivable by any Lender or any Issuing Bank (or its
applicable lending office) is reduced) by an amount deemed in good faith by such
Lender or such Issuing Bank, as the case may be, to be material, by reason of
the fact that such Borrowing Subsidiary is incorporated in, has its principal
place of business in, or borrows from, a jurisdiction outside the United States,
such Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank from
time to time for such increased cost or reduction.
(d)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section and the manner in which such amount or amounts have been determined,
shall be delivered to the Company and shall be conclusive absent manifest error.
The Company shall pay or cause the applicable Borrower to pay such Lender or

47

--------------------------------------------------------------------------------




Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(e)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law or other circumstance giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other circumstance giving rise to such increased costs or
reductions is retroactive, then the 180‑day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or an optional prepayment of Loans), (b) the conversion of any LIBOR Loan or
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date or in the amount specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan or EURIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event, including, if any of the
foregoing Loans are denominated in any Alternative Currency, the actual costs
and expenses of such Lender attributable to the premature unwinding of any
hedging agreement entered into by such Lender in respect of the foreign currency
exposure attributable to such Loan. In the case of a LIBOR Loan or EURIBOR Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the EURIBO Rate, as applicable,
that would have been applicable to such Loan (and, for avoidance of doubt,
without giving effect to any Applicable Rate that would otherwise have been
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits of a
comparable amount and period from other banks in the London interbank market.
The Borrowers shall also compensate each Lender for the loss, cost or expense
attributable to any failure by a Borrower to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing or a EURIBOR Borrowing. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

48

--------------------------------------------------------------------------------




SECTION 2.17.    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for Taxes except as required by applicable law.
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) required the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
(b)    In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The relevant Borrower shall indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such Recipient on or with respect to any payment by or on
account of any obligation of such Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Bank, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender

49

--------------------------------------------------------------------------------




under any Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (e).
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which any Borrower is
resident or located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Company (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by law or
reasonably requested by the Company or the Administrative Agent, as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender has received written notice from the Company advising it of the
availability of such exemption or reduction and containing all applicable
documentation (together, if requested by such Lender, with a certified English
translation thereof). In addition, any Lender, if reasonably requested by the
Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W‑8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document,

50

--------------------------------------------------------------------------------




IRS Form W‑8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed originals of IRS Form W‑8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G‑2 or
Exhibit G‑3, IRS Form W‑9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G‑4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the

51

--------------------------------------------------------------------------------




Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section with
respect to Taxes giving rise to such refund), net of all out‑of‑pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of the indemnified party,
agrees to repay the amount paid pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event the indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to any Borrower
or any other Person.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements or
otherwise) prior to the time required hereunder for such payment or, if no such
time is expressly required, prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without any defense, set‑off,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
for the account of the applicable Lenders to such account as the Administrative
Agent shall from time to time specify in one or more notices delivered to the
Company, except that payments to be made directly to an Issuing Bank or the
Swingline Lender as provided herein shall be so directly made and payments
pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder and under each other Loan Document of principal or
interest in respect of any Loan shall be made in the currency of such Loan; all
other payments hereunder and under each other Loan

52

--------------------------------------------------------------------------------




Document shall be made in US Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
or Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, LC
Disbursements or Swingline Loans to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement (including pursuant to
Section 2.09) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of set‑off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any Lenders or Issuing Bank hereunder that the such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or
Issuing Bank, as the case may be, the amount due. In such event, if such
Borrower has not in

53

--------------------------------------------------------------------------------




fact made such payment, then each applicable Lender or Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.04(c), 2.05(e), 2.06(b), 2.18(d) or 10.03(c)), in each
case in such order as shall be determined by the Administrative Agent in its
discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests any payments under Section 2.15, or if any Loan Party is
required to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
(b)    If (i) any Lender requests any payments under Section 2.15, (ii) any Loan
Party is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender
becomes a Declining Lender or (v) any Lender becomes a Non‑Consenting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04, with the Company or the replacement Lender paying any
applicable processing or recordation fees), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent, each Issuing Bank and the Swingline Lender
(which consent shall not unreasonably be withheld), (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such

54

--------------------------------------------------------------------------------




outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts), (C) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments, (D) in the case of any such assignment and
delegation resulting from the status of such Lender as a Declining Lender, the
assignee shall have agreed to the applicable Maturity Date Extension Request and
(E) in the case of any such assignment and delegation resulting from the status
of such Lender as a Non‑Consenting Lender, such assignment, together with any
assignments by other Non‑Consenting Lenders, will enable the Company to obtain
sufficient consents to cause the applicable amendment, modification or waiver to
become effective. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.20.    Designation of Borrowing Subsidiaries. The Company may at any
time and from time to time designate, subject to the provisions of this
Section 2.20, any wholly owned Subsidiary as a Borrowing Subsidiary by delivery
to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall make a copy thereof
available to each Lender. Unless any Lender shall inform the Administrative
Agent within 10 Business Days (or, in the case of any such Subsidiary that is a
Foreign Subsidiary, 15 Business Days) following the receipt of such Borrowing
Subsidiary Agreement by such Lender that it is unlawful for such Lender to
extend credit to such Subsidiary, such Subsidiary shall for all purposes of this
Agreement be a Borrowing Subsidiary and a party to this Agreement until the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Loan to or any Letter of Credit issued for
the account of such Borrowing Subsidiary shall be outstanding hereunder;
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Borrowing Subsidiary to make further Borrowings
under this Agreement.
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall continue to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a) only to the extent of the
Revolving Credit Exposure of such Defaulting Lender (excluding any portion
thereof constituting Swingline Exposure or LC Exposure of such Defaulting Lender
that is subject to reallocation under clause (c)(i) below);

55

--------------------------------------------------------------------------------




(b)    the Commitment and the Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(ii)    the Swingline Exposure (other than any portion thereof with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.04(c)) and LC Exposure of such Defaulting Lender (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Sections 2.05(e) and 2.05(f)) shall be reallocated among the Non‑Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (x) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure (in
each case, excluding the portion thereof referred to above) does not exceed the
sum of all Non-Defaulting Lenders’ Commitments and (y) each Non-Defaulting
Lenders’ Revolving Credit Exposure does not exceed its Commitment;
(iii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent or an Issuing Bank (provided that such
Issuing Bank shall immediately also notify the Administrative Agent) (A) first,
prepay the portion of such Defaulting Lender’s Swingline Exposure that has not
been reallocated as set forth in such clause and (B) second, cash collateralize
for the benefit of the Issuing Banks the portion of such Defaulting Lender’s LC
Exposure that has not been reallocated as set forth in such clause in accordance
with the procedures set forth in Section 2.05(i) for so long as such LC Exposure
is outstanding;
(iv)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(v)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation;

56

--------------------------------------------------------------------------------




(vi)    if all or any portion of such Defaulting Lender’s Swingline Exposure
that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor reduced pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Swingline Lender or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its Swingline Exposure shall
be payable to the Swingline Lender until and to the extent that such Swingline
Exposure is reallocated and/or reduced to zero; and
(vii)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Bank or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Banks (and allocated among them
ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing Bank)
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew or extend any Letter of Credit, unless in each case it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Commitments of the Non‑Defaulting Lenders and/or cash collateral provided by the
Borrowers in accordance with clause (c) above, and participating interests in
any such funded Swingline Loan or in any such issued, amended, renewed or
extended Letter of Credit will be allocated among the Non‑Defaulting Lenders in
a manner consistent with clause (c)(i) above (and such Defaulting Lender shall
not participate therein).
(e)    In the event that (i) a Bankruptcy Event with respect to a Lender Parent
shall have occurred following the date hereof and for so long as such Bankruptcy
Event shall continue or (ii) the Swingline Lender or any Issuing Bank has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan, and no
Issuing Bank shall be required to issue, amend, renew or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the applicable Borrower or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
(f)    In the event that the Administrative Agent, the Company the Swingline
Lender and each Issuing Bank each agree that a Defaulting Lender has adequately
remedied

57

--------------------------------------------------------------------------------




all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:
SECTION 3.01.    Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing (to the extent such
concept is recognized in the jurisdiction of organization thereof) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not be materially
likely to have a Material Adverse Effect, is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required.
SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate the charter,
by‑laws or other organizational documents of the Company or any of its
Subsidiaries, (c) will not violate any applicable law, rule or regulation or any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries pursuant to the terms of any indenture,
agreement or other instrument binding on the Company or any of its Subsidiaries,
except in each case (other than in the case of clause (b) or (e)), where the
absence of such consent or approval, or the failure to make such registration or
filing, or take such other action, or such violation, default or payment would
not be materially likely, individually or in the aggregate, to have a Material
Adverse Effect.
SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders (i) its consolidated balance
sheets and statements

58

--------------------------------------------------------------------------------




of operations, stockholders equity and cash flows as of the end of and for the
fiscal year ended October 31, 2013, reported on by PricewaterhouseCoopers LLP,
an independent registered public accounting firm, and (ii) its consolidated
balance sheet and statement of operations and cash flows as of the end of and
for the fiscal quarters ended January 31, 2014, April 30, 2014 and July 31,
2014, in each case certified by a Financial Officer of the Company (which
certification requirement shall be deemed satisfied by the execution by a
Financial Officer of the certification required to be filed by the SEC pursuant
to Item 601 of Regulation S‑K). Such financial statements present fairly, in all
material respects, the consolidated financial position and results of operations
and cash flows of the Company and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject, in the case of such
quarterly financial statements, to normal year‑end adjustments and the absence
of footnotes.
(b)    Since October 31, 2013, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole (it being agreed that the Keysight Distribution
shall not be deemed to be such a material adverse change, and shall not be taken
into consideration in determining whether such a material adverse change shall
have occurred).
SECTION 3.05.    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) that would be materially
likely, individually or in the aggregate, to have a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, would not be materially likely to have a Material Adverse Effect,
neither the Company nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.06.    Compliance with Laws and Agreements. Each of the Company and
its Subsidiaries is in compliance with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, has not
resulted and would not be materially likely to have a Material Adverse Effect.
No Default has occurred and is continuing.
SECTION 3.07.    Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.08.    Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except where the failure to have such title
or such leasehold interests, individually or in the aggregate, has not resulted
in and would not be materially likely to have a Material Adverse Effect.

59

--------------------------------------------------------------------------------




(b)    Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not be
materially likely to have a Material Adverse Effect.
SECTION 3.09.    Federal Reserve Regulations. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. Not more than 25% of the value of the
assets of the Company individually, or of the Company and the Subsidiaries on a
consolidated basis, subject to any provision of this Agreement under which the
sale, pledge or disposition of assets is restricted (within the meaning of
Regulation U), will consist of margin stock (as defined in Regulation U).
SECTION 3.10.    Taxes. The Company and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent required by GAAP) or (b) to
the extent that the failure to do so would not, individually or in the
aggregate, be materially likely to have a Material Adverse Effect.
SECTION 3.11.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would be materially likely to be
expected to have a Material Adverse Effect.
SECTION 3.12.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information (taken as
a whole) furnished by or on behalf of the Borrowers to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time made and at the time so furnished.
SECTION 3.13.    AML Laws; Anti-Corruption Laws and Sanctions. The Company has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws, applicable AML Laws
and applicable Sanctions. None of (a) the Company, any Subsidiary or any of
their respective directors or officers, or, to the knowledge of the Company, any
of their respective employees or Affiliates, or (b) to the knowledge of the
Company, any agent of the Company, or any Subsidiary or other Affiliate that
will act in any capacity in connection with or benefit from the credit facility
established hereby, (i) is a Sanctioned Person, or (ii) is in violation

60

--------------------------------------------------------------------------------




of AML Laws, Anti-Corruption Laws, or Sanctions. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
cause a violation of AML Laws, Anti-Corruption Laws or applicable Sanctions by
any person participating in the transactions contemplated by this Agreement,
whether as lender, borrower, guarantor, agent, or otherwise. The Company
represents that, except as disclosed to the Administrative Agent and the Lenders
prior to the date of this Agreement, neither it nor any of its Subsidiaries, nor
its parent company, or, to the knowledge of the Company, any other Affiliate has
engaged in or intends to engage in any dealings or transactions with, or for the
benefit of, any Sanctioned Person or with or in any Sanctioned Country.
ARTICLE IV
CONDITIONS
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of (i) Marie Huber, Senior Vice President and General
Counsel of the Company, and (ii) Fenwick & West LLP, counsel for the Company,
covering such matters relating to the Company, this Agreement or the
Transactions as the Administrative Agent shall reasonably request.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.



61

--------------------------------------------------------------------------------




(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Company hereunder.
(f)    The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the Effective Date, all documentation and other
information relating to the Company requested by them for purposes of ensuring
compliance with applicable “know your customer” and anti‑money laundering rules
and regulations, including the USA Patriot Act.
(g)    Prior to or substantially contemporaneously with the effectiveness of
this Agreement, all principal, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been or shall be paid
in full and the commitments thereunder shall have been or shall be terminated,
and the Administrative Agent shall have received reasonably satisfactory
evidence thereof.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) on or
prior to September 22, 2014.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05(a))
shall be true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.
SECTION 4.03.    Initial Credit Event for each Borrowing Subsidiary. The
obligation of the Lenders to make Loans to, and the obligations of the Issuing
Banks to issue Letters of Credit for the account of, any Borrowing Subsidiary is
subject to the satisfaction of the following conditions:

62

--------------------------------------------------------------------------------




(a)    The Administrative Agent (or its counsel) shall have received the
Borrowing Subsidiary Agreement with respect to such Borrowing Subsidiary, duly
executed by all parties thereto.
(b)    The Administrative Agent shall have received such documents (including
such legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization and legality of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
(c)    The Administrative Agent and Lenders shall have received, at least five
Business Days prior to the making of such Loan or issuance of such Letters of
Credit, all documentation and other information relating to such Borrowing
Subsidiary requested by them for purposes of ensuring compliance with applicable
“know your customer” and anti‑money laundering rules and regulations, including
the USA Patriot Act.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:
SECTION 5.01.    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Company (or, if
earlier, the date on which the Company files the same with the SEC), a copy of
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
accompanied by a report of PricewaterhouseCoopers LLP or other independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of the related audit) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company (or, if earlier, the date on which the
Company files the same with the SEC), a copy of its consolidated balance sheet
and related statements of operations as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year

63

--------------------------------------------------------------------------------




and its related statement of cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Company and the consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year‑end audit adjustments and the absence of
footnotes (which certification requirement shall be deemed satisfied by the
execution by a Financial Officer of the certification required to be filed with
the SEC pursuant to Item 601 of Regulation S‑K);
(c)    concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate signed by a Financial Officer of the
Company (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.07 (including whether any Acquisition Indebtedness or Available
Unrestricted Cash has been excluded or deducted, as applicable, from the
calculation of Adjusted Consolidated Total Indebtedness);
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or distributed by the Company to its stockholders
generally, as the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, any
other Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.
Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov or the website of the Company at http://www.agilent.com and a
confirming notice of such posting or availability shall have been delivered to
the Administrative Agent (it being agreed that such notice may be delivered by
electronic communication to an e‑mail address provided by the Administrative
Agent to the Company for such purpose, as such e‑mail address may be modified by
the Administrative Agent from time to time). Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.
SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:
(a)    the occurrence of any Default;

64

--------------------------------------------------------------------------------




(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
that would be materially likely to have a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would be materially likely to be expected to
result in liability of the Company and the Subsidiaries in an aggregate amount
exceeding US$100,000,000; and
(d)    any other development that has had, or in the judgment of the Company
would be materially likely to have, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Company) and any action
taken or proposed to be taken with respect thereto.
SECTION 5.03.    Existence. The Company will, and will cause each Subsidiary to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise permitted by
Section 6.04; provided that this Section shall not require the preservation of
the legal existence of any Subsidiary that is not a Borrower if the Company
shall determine that the preservation of such existence is no longer necessary
or desirable in the conduct of the business of the Company and the Subsidiaries
taken as a whole.
SECTION 5.04.    Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, the Company will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.
SECTION 5.05.    Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith, (b) the Company or the applicable Subsidiary has set
aside on its books adequate reserves with respect thereto to the extent required
by GAAP and (c) the failure to make payment pending such contest would not be
materially likely to be expected to have a Material Adverse Effect.
SECTION 5.06.    Insurance. The Company will, and will cause its Subsidiaries,
as appropriate, to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, that the Company and its Subsidiaries
may self‑insure up to the same extent as other companies of similar size engaged
in comparable businesses.

65

--------------------------------------------------------------------------------




SECTION 5.07.    Books and Records; Inspection Rights. The Company will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, to the extent required
by GAAP. The Company will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, at
reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Company).
SECTION 5.08.    Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including Environmental Laws and ERISA, applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
In addition, the Company will maintain in effect policies and procedures
designed to promote compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.
SECTION 5.09.    Use of Proceeds. The Borrowers will use the proceeds of the
Loans and the Letters of Credit only for general corporate purposes of the
Company and the Subsidiaries, including to finance repurchases of the
outstanding common stock of the Company and acquisitions. The Borrowers will not
permit the proceeds of any Loan or any Letter of Credit to be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of the provisions of the regulations of the
Board of Governors, including Regulation U or Regulation X. The Borrowers will
not permit more than 25% of the value of the assets of the Company individually,
or of the Company and the Subsidiaries on a consolidated basis, that are subject
to any provision of this Agreement under which the sale, pledge or disposition
of assets is restricted (within the meaning of Regulation U) to consist of
margin stock (as defined in Regulation U).
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:
SECTION 6.01.    Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:
(a)    Indebtedness under this Agreement;

66

--------------------------------------------------------------------------------




(b)    Indebtedness, preferred stock or other preferred equity interests
existing on the date hereof and set forth on Schedule 6.01 and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;
(c)    Indebtedness, preferred stock or preferred equity interests of
Subsidiaries existing at the time they become Subsidiaries and not incurred or
issued or sold in contemplation of their becoming Subsidiaries and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof;
(d)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement by such Subsidiary of any fixed or capital assets,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
(e)    Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
any preferred stock or other preferred equity interests of any Subsidiary held
by the Company or any other Subsidiary; provided that no such Indebtedness,
preferred stock or other preferred equity interests shall be assigned to, or
subjected to any Lien in favor of, a Person other than the Company or a
Subsidiary;
(f)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit or letters of guarantee, in each case backing obligations that do not
constitute Indebtedness of any Subsidiary;
(g)    Indebtedness consisting of industrial development, pollution control or
other revenue bonds or similar instruments issued or guaranteed by any
Governmental Authority;
(h)    Keysight Indebtedness prior to the effective date of the Keysight
Distribution in aggregate principal amount not to exceed $1,400,000,000; and
(i)    other Indebtedness and preferred stock and other preferred equity
interests not expressly permitted by clauses (a) through (g) above; provided
that the sum, without duplication, of (i) the aggregate principal amount of the
outstanding Indebtedness, and the aggregate liquidation preference value of the
outstanding preferred stock and other preferred equity interests, permitted by
this clause (i), (ii) the aggregate principal amount of the outstanding
Indebtedness secured by Liens (including Liens deemed to exist in connection
with Securitization Transactions) permitted by Section 6.02(j) and (iii) the
Attributable Debt in respect of Sale‑Leaseback Transactions permitted by
Section 6.03(b) does not at any time exceed the greater of (A) US$400,000,000
and (B) 10% of Consolidated Stockholders’ Equity.
SECTION 6.02.    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

67

--------------------------------------------------------------------------------




(a)    Permitted Liens;
(b)    Liens created under this Agreement, and Liens on cash collateral provided
by the Borrowers to an Issuing Bank in respect of Collateralized Letters of
Credit as contemplated by Section 2.05(m);
(c)    Liens existing on the date hereof and set forth on Schedule 6.02 and any
extensions, renewals or replacements thereof; provided that (i) no such Lien
shall apply to any other assets of the Company or any Subsidiary, other than
improvements and accessions to the subject assets and proceeds thereof, and
(ii) no such Lien shall secure obligations other than those that it secured on
the date hereof and permitted extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof;
(d)    Liens on assets existing at the time such assets are acquired by the
Company or a Subsidiary and any extensions, renewals or replacements thereof;
provided that (i) no such Lien is created in contemplation of or in connection
with any such acquisition, (ii) no such Lien shall apply to any other assets of
the Company or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date of such acquisition and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (other than by the amount of any fees,
costs and expenses in connection with such extension, renewal or replacement and
any accrued interest on such obligation);
(e)    Liens on assets of any Person at the time such Person becomes a
Subsidiary and any extensions, renewals and replacements thereof; provided that
(i) no such Lien is created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) no such Lien shall apply to any other assets
of the Company or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date such Person becomes a
Subsidiary and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (other than by the amount of
any fees, costs and expenses in connection with such extension, renewal or
replacement and any accrued interest on such obligation);
(f)    Liens securing Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (including Liens
deemed to exist in connection with Capital Lease Obligations) acquired after the
date hereof to the extent such Liens are created at the time of or within 180
days after the acquisition, or the completion of such construction or
improvement, of such fixed or capital assets, and any Liens securing extensions,
refinancings or replacements of such Indebtedness that do not increase the
outstanding principal amount thereof; provided that no such Lien shall apply to
any assets of the Company or any Subsidiary, other than the subject fixed or
capital assets, improvements and accessions thereto and proceeds thereof;

68

--------------------------------------------------------------------------------




(g)    customary Liens arising from or created in connection with the issuance
of trade letters of credit for the account of the Company or any Subsidiary
supporting obligations not constituting Indebtedness; provided that such Liens
encumber only the raw materials, inventory, machinery or equipment in connection
with the purchase of which such letters of credit are issued;
(h)    Liens on assets of Subsidiaries securing obligations owed to the Company
or one or more other Subsidiaries;
(i)    Liens on cash collateral or government securities to secure obligations
under Hedging Agreements; provided that the aggregate value of any collateral so
pledged does not exceed US$30,000,000 in the aggregate at any time; and
(j)    other Liens securing or deemed to exist in connection with Indebtedness
and sales of accounts receivable and interests therein pursuant to
Securitization Transactions; provided that the sum, without duplication, of
(i) the aggregate principal amount of the outstanding Indebtedness secured by
Liens or deemed to exist in connection with Securitization Transactions
permitted by this clause (j), (ii) the aggregate principal amount of the
outstanding Indebtedness and the aggregate liquidation preference value of the
outstanding preferred stock and other preferred equity interests permitted by
Section 6.01(h) and (iii) the Attributable Debt in respect of Sale‑Leaseback
Transactions permitted by Section 6.03(b) does not at any time exceed the
greater of (A) US$400,000,000 and (B) 10% of Consolidated Stockholders’ Equity.
SECTION 6.03.    Sale and Leaseback Transactions. The Company will not, and will
not permit any Subsidiary to, enter into or be a party to any Sale‑Leaseback
Transaction, except:
(a)    Sale‑Leaseback Transactions existing on the date hereof and set forth on
Schedule 6.03 and extensions, renewals or replacements of any such Sale‑
Leaseback Transaction; provided that the assets subject to any such extended,
renewed or replaced Sale‑Leaseback Transaction shall include only the assets
subject thereto on the date hereof, improvements and accessions thereto and
proceeds thereof; and
(b)    other Sale‑Leaseback Transactions; provided that the sum, without
duplication, of (i) the aggregate Attributable Debt in respect of Sale‑Leaseback
Transactions permitted by this clause (b), (ii) the aggregate principal amount
of the outstanding Indebtedness, and the aggregate liquidation preference value
of the outstanding preferred stock and other preferred equity interests,
permitted by Section 6.01(h) and (iii) the aggregate principal amount of the
outstanding Indebtedness secured by Liens (including Liens deemed to exist in
connection with Securitization Transactions) permitted by Section 6.02(j) does
not at any time exceed the greater of (A) US$400,000,000 and (B) 10% of
Consolidated Stockholders’ Equity.
SECTION 6.04.    Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one

69

--------------------------------------------------------------------------------




transaction or in a series of transactions) assets representing all or
substantially all the consolidated assets of the Company and the Subsidiaries
(whether now owned or hereafter acquired), or liquidate or dissolve, except that
if at the time thereof and immediately after giving pro forma effect thereto (as
if the relevant transaction and any related incurrence or repayment of
Indebtedness had occurred at the beginning of the most recent period of four
fiscal quarters for which financial statements have been delivered pursuant to
Sections 5.01(a) or 5.01(b) or, prior to the delivery of any such financial
statements, at July 31, 2014) no Default shall have occurred and be continuing
(i) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation, (ii) any Person may merge with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (iii) any
Subsidiary (other than a Borrowing Subsidiary) may liquidate or dissolve or, so
long as such transaction does not constitute a transfer or other disposition (in
one transaction or in a series of transactions) of all or substantially all the
consolidated assets of the Company and the Subsidiaries (whether now owned or
hereafter acquired), merge with or into any other Person.
(b)    The Company will not, and will not permit any Subsidiary to, engage to
any extent material to the Company and the Subsidiaries on a consolidated basis
in any business other than businesses of the type conducted by the Company and
the Subsidiaries on the date of this Agreement and businesses reasonably related
or complementary thereto.
(c)    The Company will not permit any other Borrower, while it remains a
Borrower, to cease to be a wholly owned Subsidiary.
SECTION 6.05.    Transactions with Affiliates. The Company will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s‑length basis from unrelated third parties; (b) transactions
between or among the Company and the Subsidiaries (or between or among two or
more Subsidiaries) not involving any other Affiliate; (c) the Keysight
Distribution, and the Guarantee by the Company of Keysight Indebtedness until
the effective date of the Keysight Distribution, and (d) compensation
arrangements for directors or executive officers approved by the Board of
Directors of the Company or the compensation committee of such Board of
Directors; provided that nothing contained in this Section shall prevent the
Company from paying dividends or making other cash distributions to its
stockholders.
SECTION 6.06.    Restrictive Agreements. The Company will not, and will not
permit any Subsidiary to, enter into any agreement that (a) prohibits the
Company or any Subsidiary from creating or permitting to exist any Lien that
secures the Obligations outstanding under this Agreement or (b) restricts the
ability of any Subsidiary to pay dividends or other distributions to the Company
or other Subsidiaries or to make loans or advances to the Company or other
Subsidiaries or to repay loans or advances made by the Company or other
Subsidiaries to it or to Guarantee the Obligations outstanding under this
Agreement; provided that the foregoing shall not apply to:
(a)    restrictions or conditions imposed by law or by this Agreement;

70

--------------------------------------------------------------------------------




(b)    restrictions or conditions existing on the date hereof and set forth in
Schedule 6.06 (or to any extension, amendment, modification, renewal or
replacement thereof not expanding the scope of any such restriction or
condition) to the extent such restrictions and conditions apply only to such
Subsidiary and not to any other Subsidiary;
(c)    restrictions or conditions that are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as such restrictions or
conditions were not entered into in contemplation of such Person becoming a
Subsidiary;
(d)    restrictions or conditions in agreements that represent or secure
Indebtedness of a Foreign Subsidiary, provided that such restrictions or
conditions apply solely to such Foreign Subsidiary;
(e)    restrictions or conditions that are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint ventures;
(f)    restrictions or conditions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 and 6.02 but solely to the extent any
negative pledge or other restriction on Liens relates to the property financed
by such Indebtedness, and negative pledge clauses in favor of any holder of
Indebtedness permitted under this Agreement that restrict Liens unless the
holder of such Indebtedness is equally and ratably secured thereby;
(g)    customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or of any assets pending such sale to the extent that
such restrictions and conditions apply only to the Subsidiary or assets that is
or are to be sold and such sale is permitted hereunder;
(h)    restrictions and conditions imposed upon any project finance,
securitization or other special purpose Subsidiary in connection with any
incurrence by it of Indebtedness permitted hereunder if (i) the principal
obligations arising under such transaction are solely obligations of such
Subsidiary and are non‑recourse to the Company or any other Subsidiary and
(ii) such restrictions apply only to such Subsidiary and not to any other
Subsidiary;
(i)    restrictions and conditions imposed on the transfer of licensed
intellectual property and customary provisions in leases, licenses or other
agreements that restrict the assignment, sublease or sublicense of such
agreements or any rights thereunder;
(j)    customary financial covenants affecting the maintenance or retention of
assets or capital by a Subsidiary; and
(k)    restrictions or conditions imposed by any agreement relating to secured
Indebtedness that is permitted under Section 6.01 and 6.02, to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness.

71

--------------------------------------------------------------------------------




The Company will not permit any restrictive agreements under this Section 6.06
that, individually or in the aggregate, would limit the ability of the
Subsidiaries, taken as a whole, to pay dividends or make distributions to the
Company to the extent that such dividends or distributions are required in order
to enable the Company to perform its obligations under this Agreement.
SECTION 6.07.    Adjusted Leverage Ratio. The Company will not at any time
permit the ratio of (a) Adjusted Consolidated Total Indebtedness at such time to
(b) Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters to be greater than 3.50 to 1.00.
SECTION 6.08.    Use of Proceeds. The Company will not request any Borrowing or
Letter of Credit, and the Company shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees,
Affiliates and agents shall not use, directly or indirectly, the proceeds of any
Borrowing or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or AML Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions by any Person (including any Person participating in the transactions
contemplated hereunder, whether as underwriter, advisor lender, investor or
otherwise).


ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any

72

--------------------------------------------------------------------------------




amendment or modification hereof or waiver hereunder, shall prove to have been
materially incorrect when made or deemed made;
(d)    the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, 5.03 (with respect
to any Borrower’s existence) or 5.09 or in Article VI;
(e)    the Company or any other Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);
(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest) in respect of any Material Indebtedness, when and as the
same shall become due and payable or within any applicable cure period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness (or, in the case of any Securitization
Transaction, the purchasers or lenders thereunder or, in the case of any Hedging
Agreement, the counterparties thereto) or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to terminate or
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
property or assets;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such

73

--------------------------------------------------------------------------------




proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of US$100,000,000 (net of any available insurance provided by a solvent
and unaffiliated insurer that has not disputed coverage) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or a judgment creditor shall have
attached or levied upon any assets of the Company or any Subsidiary to enforce
any such judgment (but only if such attachment or levy shall not be effectively
stayed);
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would be materially likely to result in liability of the Company and the
Subsidiaries in an aggregate amount in excess of US$100,000,000;
(m)    the guarantee of the Company hereunder shall cease to be, or shall be
asserted by the Company not to be, a legal, valid or binding obligation of the
Company; or
(n)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.
ARTICLE VIII
THE ADMINISTRATIVE AGENT

74

--------------------------------------------------------------------------------




SECTION 8.01.    Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as Administrative
Agent under the Loan Documents, and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Banks, and neither the Company nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 8.02.    Rights as a Lender. Any Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender or an Issuing Bank as any other Lender or Issuing Bank and may exercise
the same as though it were not the Administrative Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders or Issuing Banks.
SECTION 8.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 10.02), provided that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, could expose the
Administrative Agent to liability or to be contrary to any Loan Document or
applicable law, rule or regulation, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any debtor relief law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by any of them or any of their Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall

75

--------------------------------------------------------------------------------




be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in Section 10.02) or in the
absence of their own gross negligence or willful misconduct (such absence to be
presumed unless otherwise determined by a final, non‑appealable judgment of a
court of competent jurisdiction). The Administrative Agent shall be deemed to
have no knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from any confirmation
of the Revolving Credit Exposure or the component amounts thereof, any Exchange
Rate or any US Dollar Equivalent.
SECTION 8.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub‑agents appointed by it. The Administrative Agent and any such sub‑agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

76

--------------------------------------------------------------------------------




SECTION 8.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and Issuing Bank directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

77

--------------------------------------------------------------------------------




SECTION 8.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
SECTION 8.08.    No Other Duties, Etc. The parties agree that none of the
Arrangers or Syndication Agents referred to on the cover page of this Agreement
shall, in its capacity as such, have any duties or responsibilities under this
Agreement or any other Loan Document.
ARTICLE IX
GUARANTEE
In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of each Borrowing Subsidiary. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Lender or any Issuing Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary under
the provisions of this Agreement or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Lender or any Issuing
Bank to any balance of any deposit account or credit on the books of the
Administrative Agent, such Lender or such Issuing Bank in favor of any Borrowing
Subsidiary or any other Person.

78

--------------------------------------------------------------------------------




The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set‑off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.
In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Lender or any Issuing Bank, forthwith pay, or cause to
be paid, to the Administrative Agent, such Lender or such Issuing Bank in cash
an amount equal to the unpaid principal amount of such Obligation then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than New York and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of the Administrative Agent or any Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out‑of‑pocket expenses that it
shall sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.
ARTICLE X
MISCELLANEOUS
SECTION 10.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be

79

--------------------------------------------------------------------------------




delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:
(i)    if to the Company, to it at Agilent Technologies, Inc., 5301 Stevens
Creek Blvd., Santa Clara, California, Attention of Treasurer (Fax
No. (408) 553‑3417), with a copy to the Attention of Assistant Treasurer (Fax
No. (408) 553‑7516);
(ii)    if to any Borrowing Subsidiary, to it in care of the Company as provided
in paragraph (a) above;
(iii)    if to the Administrative Agent or BNP Paribas, in its capacity as an
Issuing Bank or the Swingline Lender, to BNP Paribas, Attention of Dina Wilson,
VP, Supervisor, Fax No. 201-616-7912, email:
nyls.agency.support@us.banpparibas.com; and
(iv)    if to any other Issuing Bank or Lender, to it at its address (or fax
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)    Notwithstanding anything herein to the contrary, notices and other
communications to the Lenders and Issuing Banks hereunder may be delivered or
furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto.
(d)    (i) Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on the
Platform.
(i)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness

80

--------------------------------------------------------------------------------




for a particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Company or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.
SECTION 10.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than as a result of any waiver of any
increase in the interest rate applicable to any Loan pursuant to
Section 2.13(d)), or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, in each case, without the written consent of each Lender adversely
affected thereby, (iv) change Section 2.08(c) or Section 2.18(b) or 2.18(c) in a
manner that would alter the pro rata sharing of Commitment reductions or
payments required thereby, as the case may be, without the written consent of
each Lender adversely affected thereby, (v) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision

81

--------------------------------------------------------------------------------




hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release the
Company from, or limit or condition, its Obligations under Article IX without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be. Notwithstanding anything else in this
Section to the contrary (A) any amendment of the definition of the term
“Applicable Rate” pursuant to the last sentence of such definition shall require
only the written consent of the Company and the Required Lenders and (B) no
consent with respect to any waiver, amendment or modification of this Agreement
or any other Loan Document shall be required of any Defaulting Lender, except
with respect to any waiver, amendment or other modification referred to in
clause (i), (ii) or (iii) of the first proviso of this paragraph and then only
in the event such Defaulting Lender shall be adversely affected by such
amendment, waiver or other modification.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Administrative Agent,
the Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out‑of‑pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out‑of‑pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Issuing Bank or any Lender, in connection with the lawful enforcement
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Company shall indemnify the Administrative Agent, each Arranger, each
Syndication Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or

82

--------------------------------------------------------------------------------




prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or whether brought by
any third party or by the Company or any of its Affiliates; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non‑appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent (or any agent thereof), any Issuing Bank
or the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section (and without limiting its obligation to do
so), each Lender severally agrees to pay to the Administrative Agent (or such
sub‑agent), such Issuing Bank, the Swingline Lender, or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub‑agent), such Issuing
Bank or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing for the Administrative Agent (or any such
sub‑agent), any Issuing Bank or the Swingline Lender in connection with such
capacity.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for (i) any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 10.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agents and, to the extent expressly contemplated hereby, the sub‑agents of the
Administrative Agent and the Related Parties of each

83

--------------------------------------------------------------------------------




of the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred or is continuing, for any other
assignment; provided further that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof at the address and fax number specified in Section 10.01(a) hereof (as
the same may be changed by the Company pursuant to Section 10.01(c));
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;
(C)    each Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be    subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consents; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing; provided further that the Company shall be deemed to have
consented to any such amount unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation

84

--------------------------------------------------------------------------------




fee shall be payable in the event of simultaneous assignments from any Lender or
its Approved Funds to one or more other Approved Funds of such Lender; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate‑ level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(iv)    The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall

85

--------------------------------------------------------------------------------




incur no liability) with respect to obtaining (or confirming the receipt) of any
such written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.
(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant or requires the approval of all
the Lenders. The Company agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (x) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non‑fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant to

86

--------------------------------------------------------------------------------




which it has sold a participation and the principal amounts (and stated
interest) of each such Participant’s interest in the Loans or other rights and
obligations of such Lender under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or other rights and obligations under any this Agreement) except to the extent
that such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Syndication Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee, LC Disbursement or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and

87

--------------------------------------------------------------------------------




their respective successors and assigns. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of any Loan Party against any of and all the
obligations then due of such Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement. The rights of each
Lender, each Issuing Bank and each of their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have.
SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each Loan Party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding brought by it or any of its Affiliates shall be brought,
and shall be heard and determined, exclusively in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or any of its respective properties in the courts of any
jurisdiction.
(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

88

--------------------------------------------------------------------------------




(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Confidentiality; Non‑Public Information. (a) The
Administrative Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any Governmental
Authority or any other regulatory authority purporting to have jurisdiction over
it or its Related Parties (including any self‑regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(but only after giving prompt written notice to the Company, to the extent
permitted by law, of any such requirement or request (except with respect to any
audit or examination conducted by any Governmental Authority) so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with this Section), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (y)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder; (vii) on
a confidential basis to (x) any rating agency in connection with rating the
Company or its Subsidiaries or their Obligations under this Agreement or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement; (viii) with the
consent of the Company; or (ix) to the extent such Information

89

--------------------------------------------------------------------------------




(A) becomes publicly available other than as a result of a breach of this
Section, or (B) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Company. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by any Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate‑level information, which may contain MNPI. Each
Lender represents to the Borrowers and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.
(c)    The Borrowers and each Lender acknowledge that, if information furnished
by the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through DebtDomain or another website or
other information platform (the “Platform”), (i) the Administrative Agent may
post any information that the Company has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Company has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Company without liability or responsibility for the independent verification
thereof.
SECTION 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with

90

--------------------------------------------------------------------------------




applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 10.14.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.
SECTION 10.15.    USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the USA
Patriot Act.
SECTION 10.16.    No Fiduciary Relationship. Each Borrower, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Arranger, any Lender, any Issuing Bank or any of their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests

91

--------------------------------------------------------------------------------




that differ from those of any Borrower and its Affiliates, and none of the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks or their
Affiliates has any obligation to disclose any of such interests to any Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it or any of its Affiliates may have against
the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
[The remainder of this page has been left blank intentionally]







92

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
AGILENT TECHNOLOGIES, INC.,
 
 
 
By: /s/ Guillermo Gualino
 
Name: Guillermo Gualino
 
Title: Treasurer




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






 
BNP PARIBAS, individually and as Administrative Agent, Swingline Lender and an
Issuing Bank
 
 
 
By: /s/ Nicole Rodriguez
 
Name: Nicole Rodriguez
 
Title: Vice President
 
 
 
By: /s/ Ade Adedeji
 
Name: Ade Adedeji
 
Title: Vice President






[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
CITIBANK, N.A., individually and as an Issuing Bank


 
 
 
By: /s/ Susan M. Olsen
 
Name: Susan M. Olsen
 
Title: Vice President




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
BANK OF AMERICA N.A., individually and as an Issuing Bank


 
 
 
By: /s/ Prayes Majmudar
 
Name: Prayes Majmudar
 
Title: Director




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
BARCLAYS BANK PLC




 
 
 
By: /s/ M. Sutton
 
Name: M. Sutton 
 
Title: Vice President




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
CREDIT SUISSE AG


 
 
 
By: /s/ Christopher Day
 
Name: Christopher Day
 
Title: Authorized Signatory
 
 
 
By: /s/ Samuel Miller
 
Name: Samuel Miller
 
Title: Authorized Signatory




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
JPMORGAN CHASE BANK, N.A.


 
 
 
By: /s/ Vanessa Chiu
 
Name: Vanessa Chiu
 
Title: Executive Director




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
THE ROYAL BANK OF SCOTLAND


 
 
 
By: /s/ Patricia Boussaroque
 
Name: Patricia Boussaroque 
 
Title: Vice President




[Signature Page to Agilent Credit Agreement]

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
 
 
By: /s/ Joe Ellerbroek
 
Name: Joe Ellerbroek
 
Title: Assistant Vice President






[Signature Page to Agilent Credit Agreement]